

Exhibit 10.1


American DG Energy Inc.


6% Senior Unsecured Convertible Debentures Due 2018


Subscription Agreement
 
Dear Sir or Madam:


1.           Subscription.  The undersigned, intending to be legally bound,
irrevocably subscribes for and agrees to purchase the aggregate U.S. dollar
amount of the 6% Senior Unsecured Convertible Debentures Due 2018 (each a
“Debenture” and collectively, the “Debentures”), of American DG Energy Inc., a
Delaware corporation (the “Company”), indicated on the signature page hereof, on
the terms and conditions described herein and in the Debenture.


The undersigned herewith delivers to the Company the consideration (“Purchase
Price”) required to purchase the Debenture subscribed for hereunder by wire
transfer funds payable to: American DG Energy Inc., 45 First Avenue, Waltham, MA
02451, attention Chief Financial Officer.


2.           Investor Representations, Warranties and Covenants. The undersigned
hereby acknowledges, represents and warrants to, and agrees with the Company as
follows:


 
(a)
The undersigned is acquiring the Debenture for the undersigned’s own account as
principal, for investment purposes only, and not with a view to, or for, resale
or distribution of all or any part of the Debenture or any shares of the
Company’s Common Stock, par value $.001 per share, issued upon conversion of the
Debenture (the “Underlying Shares”)(the “Debenture and the Underlying Shares are
collectively referred to herein as the “Securities”), and no other person has a
direct or indirect beneficial interest in the Securities;



 
(b)
The undersigned acknowledges its understanding that the offering and sale of the
Debentures is intended to be exempt from registration under the Securities Act
of 1933, as amended (the “Securities Act”), by virtue of Sections 4(2) of the
Securities Act and Rule 505 of Regulation D (“Regulation D”) promulgated
thereunder and Section 4(6) of the Securities Act, and, in furtherance thereof,
the undersigned represents and warrants to and agrees with the Company that the
undersigned has the financial ability to bear the economic risk of the
undersigned’s investment, has adequate means for providing for the undersigned’s
current needs and contingencies and has no need for liquidity with respect to
the undersigned’s investment in the Debenture.



 
(c)
The undersigned is an “accredited investor” as defined in Rule 501(a) of
Regulation D under the Securities Act;




 
(d)
The undersigned:



 
(1)
The undersigned understands and has evaluated the risks of a purchase of the
Debenture;



 
(2)
has been given the opportunity to ask questions of and receive answers from the
Company concerning the terms and conditions of the offering of the Debentures,
and has been given the opportunity to obtain such information as the undersigned
has deemed necessary regarding the Company, the Debenture or the Underlying
Shares to the extent that the Company possesses such information or can acquire
it without unreasonable effort;

 
 
1

--------------------------------------------------------------------------------

 

 
(3)
has not relied on any oral representation, warranty or information in connection
with the offering of the Debentures by the Company, or any officer, employee,
agent or affiliate of the Company;



 
(4)
has determined that the Debenture is a suitable investment for the undersigned
and that at this time the undersigned can bear a complete loss of the
undersigned’s investment therein;



 
(5)
has such knowledge and experience in financial and business matters that the
undersigned is capable of evaluating the merits and risks of the undersigned’s
investment in the Debenture;



 
(e)
If the undersigned is a corporation, limited liability company, partnership,
trust, qualified plan or other entity, it is authorized and qualified to become
a holder of the Securities, and the person signing this Subscription Agreement
on behalf of such entity has been duly authorized to do so;



 
(f)
Any information which the undersigned has heretofore furnished and herewith
furnishes to the Company with respect to the undersigned’s financial position
and business experience is correct and complete as of the date of this Agreement
and if there should be any material change in such information prior to issuance
to the undersigned of the Debenture, the undersigned will immediately furnish
such revised or corrected information to the Company;



 
(g)
The foregoing acknowledgments, representations, warranties and agreements shall
survive the closing at which the Debenture is issued;



 
(h)
The undersigned acknowledges that the undersigned has not purchased the
Debenture as a result of any general solicitation or general advertising; and



 
(i)
The undersigned’s overall commitment to investments which are not readily
marketable is not disproportionate to the undersigned’s net worth and the
undersigned’s investment in the Debenture and will not cause such overall
commitment to become excessive.



3.
Investor Awareness.  The undersigned acknowledges that:



 
(a)
No federal or state agency has passed upon the Securities or made any finding or
determination as to the fairness of this investment;



 
(b)
There is no established market for the Securities of and no assurance has been
given that any public market for them will develop;



 
(c)
The Securities may not be sold, pledged or otherwise transferred, except as may
be permitted under the Securities Act and applicable state securities laws
pursuant to registration or exemption therefrom; and accordingly, the
undersigned may be required to bear the financial risks of an investment in the
Securities for an indefinite period of time;



 
(d)
The undersigned consents to (i) the placing of a legend substantially in the
form set forth below on the certificates representing the Underlying Shares
stating that the Underlying Shares have not been registered and setting forth
the restriction on transfer contemplated hereby, and (ii) the placing of a stop
transfer order on the books of the Company with respect to the Securities.

 
 
2

--------------------------------------------------------------------------------

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended. These shares have been acquired for
investment and not with a view to distribution or resale and may not be sold,
mortgaged, pledged, hypothecated or otherwise transferred without an effective
registration statement for such sales under the Securities Act of 1933, or an
opinion of counsel for the corporation that registration is not required under
such Act.”


4.
Miscellaneous.



 
(a)
Indemnity. The undersigned agrees to indemnify and hold harmless the Company,
its affiliates, directors, officers, employees, agents and controlling persons
(the Company and each such person being an “Indemnified Party”), from and
against any and all losses, claims, damages, liabilities and expenses whatsoever
(including, but not limited to, any and all expenses whatsoever reasonably
incurred investigating, preparing or defending against any litigation commenced
or threatened or any claim whatsoever), joint or several, as incurred, to which
such Indemnified Party may become subject under any applicable United States
federal or state law or the laws of any other domestic or foreign jurisdiction,
or otherwise, and related to or arising out of or based upon any false
representation, warranty or acknowledgment, or breach or failure by the
undersigned to comply with any covenant or agreement made by the undersigned
herein or in any other document furnished by the undersigned to any of the
foregoing in connection with this transaction.



 
(b)
Modification.  Except as otherwise provided herein, neither this Agreement nor
any provisions hereof shall be modified, discharged or terminated except by an
instrument in writing signed by the party against whom any waiver, change,
discharge or termination is sought.



 
(c)
Binding Effect.  Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of the parties and their heirs, executors,
administrators, successors, legal representatives and assigns. If the
undersigned is more than one person, the obligation of the undersigned shall be
joint and several and the agreements, covenants, representations, warranties and
acknowledgments herein contained shall be deemed to be made by and be binding
upon each such person and his heirs, executors, administrators and successors.



 
(d)
Entire Agreement.  This instrument contains the entire agreement of the parties
and there are no representations, warranties, acknowledgments, covenants or
other agreements except as stated or referred to herein.



 
(e)
Assignability.  This Agreement is not transferable or assignable by the
undersigned.



 
(f)
Governing Law and Forum.  Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, all the terms and provisions hereof shall
be construed in accordance with and governed by the laws of the Commonwealth of
Massachusetts, without giving effect to its conflict of law principles.  Any
dispute which may arise out of or in connection with this Agreement shall be
adjudicated before a court located in Middlesex County, Massachusetts and the
parties hereby submit to the exclusive jurisdiction of the courts of the
Commonwealth of Massachusetts located in Boston, Massachusetts and of the
federal courts in Boston, Massachusetts with respect to any action or legal
proceeding commenced by any party, and irrevocably waive any objection they now
or hereafter may have respecting the venue of any such action or proceeding
brought in such a court or respecting the fact that such court is an
inconvenient forum, relating to or arising out of this Agreement or any acts or
omissions relating to the sale of the Shares, and the undersigned consents to
the service of process in any such action or legal proceeding by means of
registered or certified mail, return receipt requested, in care of the address
set forth below or such other address as the undersigned shall furnish in
writing to the Company.  In the event any such action is brought, whether at law
or in equity, then the prevailing party shall be paid its reasonable attorney's
fees, expenses and disbursements arising out of such action. The undersigned
hereby waives trial by jury in any action or proceeding involving, directly or
indirectly, any matter (whether sounding in tort, contract, fraud or otherwise)
in any way arising out of or in connection with this Agreement or the Holder’s
purchase of the Shares.



[The balance of this page has been intentionally left blank.]
 
 
3

--------------------------------------------------------------------------------

 

American DG Energy Inc.
Signature Page to 6% Senior Unsecured Convertible Debenture
Subscription Agreement
May 23, 2011


Please acknowledge your acceptance of the foregoing Subscription Agreement on
the date set forth above by signing and returning a copy to the undersigned
whereupon it shall become a binding agreement between us.



 
AMERICAN DG ENERGY INC.
       
By:
         
Name:
Anthony S. Loumidis
 
Title:
Chief Financial Officer



AGREED AND ACCEPTED:


SUBSCRIBER:



           
U.S. $
   
Conversion price é
 
Subscriber’s name é
           
U.S. $
   
Original Principal Amount of Debentures
   
subscribed é
       
Subscriber’s signature é
               
Title of signatory, if Subscriber is an entity é
         
Address of the Subscriber ê
                                             
Email address:
                 
Phone number:    
               
U.S. Tax ID # (if any):
 

 
 
4

--------------------------------------------------------------------------------

 
 